Citation Nr: 0021317	
Decision Date: 08/14/00    Archive Date: 08/23/00

DOCKET NO.  98-03 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a prostate 
disorder.  

2.  Entitlement to service connection for a disorder 
manifested by weakness in the lower extremities.  

3.  Entitlement to service connection for a disorder 
manifested by numbness in the toes and fingers.  

4.  Entitlement to service connection for an urinary tract 
disorder.  

5.  Entitlement to service connection for defective vision.  

6.  Entitlement to service connection for defective hearing.  

7.  Entitlement to service connection for a skin disorder.  

8.  Entitlement to service connection for residuals of a 
shrapnel wound of the spleen.  
9.  Entitlement to service connection for a sleep disorder.  

10.  Entitlement to service connection for a depressive 
disorder.  

11.  Entitlement to an increased evaluation for degenerative 
joint disease of the lumbosacral spine, currently rated 60 
percent disabling.  

12.  Entitlement to an increased evaluation for posttraumatic 
stress disorder (PTSD), currently rated 70 percent disabling.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The appellant had active military service from August 1964 to 
August 1968.  

His appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) Montgomery, Alabama, Regional Office (RO).  


FINDINGS OF FACT

1.  There has been no competent medical evidence presented 
that shows the appellant currently has a prostate disorder.  

2.  There has been no competent medical evidence presented 
that shows the appellant currently has a disorder manifested 
by weakness in the lower extremities.  

3.  There has been no competent medical evidence presented 
that shows the appellant currently has a disorder manifested 
by numbness of the toes and fingers.  

4.  There has been no competent medical evidence presented 
that shows the appellant currently has an urinary tract 
disorder.  

5.  There has been no competent medical evidence presented 
that shows the appellant currently has defective vision.  

6.  There has been no competent medical evidence presented 
that shows the appellant currently has defective hearing.  

7.  There has been no competent medical evidence presented 
that shows the appellant currently has a skin disorder.  

8.  There has been no competent medical evidence presented 
that shows the appellant currently has residuals of a 
shrapnel wound of the spleen.  

9.  The appellant is shown to have chronic insomnia that is 
etiologically or causally related to his PTSD.  

10.  The appellant is shown to have a depressive disorder 
that is etiologically or causally related to his PTSD.  

11.  Degenerative joint disease of the lumbosacral spine is 
manifested by painful and limited motion, spasm, weakness, 
tenderness, evidence of a right L4-L5 radiculopathy, and some 
functional impairment.  

12.  The appellant's PTSD is manifested by impaired impulse 
control, difficulty in adapting to stressful circumstances, 
and significant anxiety and depression that affects his 
ability to function independently, appropriately and 
effectively; all of which severely impact on his inability to 
establish and maintain effective relationships.  


CONCLUSIONS OF LAW

1.  The appellant has not submitted a well-grounded claim for 
service connection for a prostate disorder.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1116, 5107 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.303(d), 3.307, 3.309 (1999).  

2.  The appellant has not submitted a well-grounded claim for 
service connection for a disorder manifested by weakness in 
the lower extremities.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1116, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.303(d), 3.307, 3.309 (1999).  

3.  The appellant has not submitted a well-grounded claim for 
service connection for a disorder manifested by numbness of 
the toes and fingers.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116, 5107 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303(d), 
3.307, 3.309 (1999).  

4.  The appellant has not submitted a well-grounded claim for 
service connection for an urinary tact disorder.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1116, 5107 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.303(d), 3.307, 3.309 (1999).  

5.  The appellant has not submitted a well-grounded claim for 
service connection for defective vision.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1116, 5107 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.303(d), 3.307, 3.309 (1999).  

6.  The appellant has not submitted a well-grounded claim for 
service connection for defective hearing.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1116, 5107 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.303(d), 3.307, 3.309 (1999).  

7.  The appellant has not submitted a well-grounded claim for 
service connection for a skin disorder.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1116, 5107 (West 1991 & Supp. 1999); 38 
C.F.R. §§ 3.303(d), 3.307, 3.309 (1999).  

8.  The appellant has not submitted a well-grounded claim for 
service connection for residuals of a shrapnel wound of the 
spleen.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303(d), 3.307, 3.309 
(1999).  

9.  The appellant has insomnia that is proximately due to or 
the result of a service-connected disorder.  38 U.S.C.A. 
§ 5107 (West 1991); 38 C.F.R. § 3.310(a) (1999).  

10.  The appellant has a depressive disorder that is 
proximately due to or the result of a service-connected 
disorder.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. 
§ 3.310(a) (1999).  

11.  A rating greater than 60 percent is not warranted for 
degenerative joint disease of the lumbosacral spine.  
38 U.S.C.A. § 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
Diagnostic Codes 5010, 5293 (1999).  

12.  A rating greater than 70 percent is not warranted for 
PTSD.  38 U.S.C.A. § 1155, 5107 (West 1991); 38 C.F.R. Part 
4, Diagnostic Code 9411 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110.  Regulations also provide that 
service connection may be established where all the evidence 
of record, including that pertinent to service, demonstrates 
that the veteran's current disability was incurred in 
service.  38 C.F.R. § 3.303(d).  

A claimant filing for VA benefits has the duty to submit 
evidence that must "justify a belief by a fair and impartial 
individual" that the claim is plausible, and, therefore, well 
grounded.  38 U.S.C.A. § 5107(a).  A claim is not well 
grounded if the claimant fails to present such evidence.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  Evidentiary 
assertions by the claimant must be accepted as true for the 
purpose of determining if a claim is well grounded, except 
where such assertions are inherently incredible or beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19 (1993).  

For a claim of service connection to be well grounded, there 
must be competent evidence of current disability, of the 
incurrence or aggravation of a disease or injury during 
service, and of a nexus between the inservice injury or 
disease and the current disability.  That is, an injury 
during service may be verified by competent medical or lay 
witness statements; however, the presence of a current 
disability requires a medical diagnosis; and, where an 
opinion is used to link the current disorder to a cause or 
symptoms during service, a competent opinion of a medical 
professional is required.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  

Generally, claims for increased evaluations are considered to 
be well grounded.  A claim that a condition has become more 
severe is well grounded where the condition was previously 
service connected and rated, and the claimant subsequently 
asserts that a higher rating is justified due to an increase 
in severity since the original rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  

The Board is satisfied that all relevant facts pertaining to 
the appellant's claims for increased evaluations for his 
lumbosacral spine disability and PTSD have been properly 
developed.  There is no indication of any additional 
pertinent records which have not been obtained.  No further 
assistance to the appellant is required to comply with the 
duty to assist mandated by 38 U.S.C.A. § 5107.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The percentage ratings in the SCHEDULE FOR RATING DISABILITIES 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such 
disabilities and their residual conditions in civil 
occupations.  38 C.F.R. § 4.1.  Moreover, each disability 
must be considered from the point of view of the veteran 
working or seeking work.  38 C.F.R. § 4.2.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

I.  A Prostate Disorder, a Disorder Manifested by Weakness in 
    the Lower Extremities, a Disorder Manifested by Numbness 
of 
the Toes and Fingers, an Urinary Tract Disorder, Defective 
Vision, Defective Hearing, a Skin Disorder, and a Shrapnel 
Wound of the Spleen

The appellant claims that he has a prostate disorder, a 
disorder manifested by weakness in the lower extremities, a 
disorder manifested by numbness of the toes and fingers, an 
urinary tract disorder, defective vision, defective hearing, 
a skin disorder, and residuals of a shrapnel wound of the 
spleen, and that each is related to Agent Orange exposure in 
Vietnam.  Evidence in the claims file shows that he had 
active duty in Vietnam during the Vietnam era.  

The regulations pertaining to Agent Orange exposure, revised 
to include all herbicides used in Vietnam, provide for a 
presumption of exposure to herbicide agents for veterans who 
served on active duty in Vietnam during the Vietnam era.  
38 C.F.R. § 3.307(a)(6).  The regulations also stipulate the 
diseases for which service connection may be presumed as a 
result of an association with exposure to herbicide agents.  
38 C.F.R. § 3.309(e).  The Secretary of Veterans Affairs 
formally announced in the Federal Register, on January 4, 
1994, that a presumption of service connection based on 
exposure to herbicides used in Vietnam was not warranted for 
certain conditions or for "any other condition for which the 
Secretary has not specifically determined a presumption of 
service connection is warranted."  59 Fed. Reg. 341 (1994).  

A chronic, tropical, or prisoner-of-war related disease, or a 
disease associated with exposure to certain herbicide agents 
listed in 38 C.F.R. § 3.309 will be considered to have been 
incurred in service under the circumstances outlined in this 
section even though there is no evidence of such disease 
during the period of service.  No condition other than one 
listed in 38 C.F.R. § 3.309(a) will be considered chronic.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1116; 38 C.F.R. § 3.307(a).  

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied:  Chloracne or other acneform disease consistent 
with chloracne; Hodgkin's disease; multiple myeloma; Non-
Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
porphyria cutanea tarda; prostate cancer; respiratory cancers 
(cancers of the lung, bronchus, larynx, or trachea); and 
soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year, and 
respiratory cancers within 30 years, after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6).  

After careful review of the claims file, the Board finds that 
the medical evidence presented in this case does not show 
that the appellant has any of the diseases listed at 
38 C.F.R. § 3.309(e).  Notwithstanding the foregoing, the 
United States Court of Appeals for the Federal Circuit has 
determined that the Veterans' Dioxin and Radiation Exposure 
Compensation Standards (Radiation Compensation) Act, Pub. L. 
No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not 
preclude a veteran from establishing service connection with 
proof of actual direct causation.  Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).  

The Board has carefully reviewed the evidence of record to 
determine if there are well-grounded claims for service 
connection for a prostate disorder, a disorder manifested by 
weakness in the lower extremities, a disorder manifested by 
numbness of the toes and fingers, an urinary tract disorder, 
defective vision, defective hearing, a skin disorder, and 
residuals of a shrapnel wound of the spleen.  In reviewing 
the claims file, the Board notes that acne vulgaris was 
diagnosed on a January 1969 VA medical examination, that the 
appellant was treated for dermatitis in 1987 and 1988, that 
he complained of numbness in his left hand and fingers in 
February 1992, and that a December 1996 VA outpatient record 
included a notation of "shrapnel in spleen," although a 
report of a VA retroperitoneal echogram performed in January 
1997 indicated that the liver and spleen were grossly 
unremarkable, and an X-ray taken of the lumbar spine during a 
period of VA hospitalization in September and October 1992 
did not reveal any shrapnel in the spleen.  After carefully 
reviewing the medical evidence presented, the Board finds 
that there is no competent medical evidence of record which 
shows that the appellant currently has a prostate disorder, a 
disorder manifested by weakness in the lower extremities, a 
disorder manifested by numbness of the toes and fingers, an 
urinary tract disorder, defective vision, defective hearing, 
a skin disorder, or residuals of a shrapnel wound of the 
spleen.  Therefore, the first element under Caluza is not met 
with respect to the appellant's claims of entitlement to 
service connection for these disorders, thereby making the 
claims not well-grounded.  Nor is the second element of 
Caluza satisfied as to any of the claims because the service 
medical records do not show any complaint or finding of a 
prostate disorder, a disorder manifested by weakness in the 
lower extremities, a disorder manifested by numbness of the 
toes and fingers, an urinary tract disorder, defective 
vision, defective hearing, a skin disorder, or residuals of a 
shrapnel wound of the spleen.  

Medical diagnoses involve questions that are beyond the range 
of common knowledge and experience.  Rather, they require the 
special knowledge and experience of a trained medical 
professional.  Although the appellant has presented 
statements regarding a prostate disorder, a disorder 
manifested by weakness in the lower extremities, a disorder 
manifested by numbness of the toes and fingers, an urinary 
tract disorder, defective vision, defective hearing, a skin 
disorder, and residuals of a shrapnel wound of the spleen, 
the record does not show that he is a medical professional, 
with the training and expertise to provide clinical findings 
regarding diagnoses of a prostate disorder, a disorder 
manifested by weakness in the lower extremities, a disorder 
manifested by numbness of the toes and fingers, an urinary 
tract disorder, defective vision, defective hearing, a skin 
disorder, or residuals of a shrapnel wound of the spleen.  
Consequently, his lay statements, while credible with regard 
to his subjective complaints and history, are not competent 
evidence for establishing the presence of any of these 
disorders.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

Based upon the foregoing, the Board concludes that the 
appellant has failed to meet his initial burden of presenting 
evidence that his claims for service connection for a 
prostate disorder, a disorder manifested by weakness in the 
lower extremities, a disorder manifested by numbness of the 
toes and fingers, an urinary tract disorder, defective 
vision, defective hearing, a skin disorder, and residuals of 
a shrapnel wound of the spleen are plausible or otherwise 
well grounded.  Therefore, they must be denied.  

Where the veteran has not met his initial burden, VA has no 
duty to assist him in developing facts pertinent to his 
claims, including no duty to provide him with a medical 
examination.  38 U.S.C.A. § 5107(a); Rabideau v. Derwinski, 
2 Vet. App. 141, 144 (1992) (where the claim was not well 
grounded, VA was under no duty to provide the veteran with an 
examination).  However, in the limited circumstances where a 
claim for benefits is incomplete, and references other known 
and existing evidence, VA is obliged under 38 U.S.C.A. 
§ 5103(a) to advise the claimant of the evidence needed to 
complete his application, and this duty must be based on the 
facts of each case.  See Robinette v. Brown, 8 Vet. App. 69, 
80 (1995).  In this case, the RO substantially complied with 
this obligation in the statement of the case issued in 
February 1998.  Moreover, this Board decision informs the 
appellant of the evidence that is lacking to make his claims 
for service connection for a prostate disorder, a disorder 
manifested by weakness in the lower extremities, a disorder 
manifested by numbness of the toes and fingers, an urinary 
tract disorder, defective vision, defective hearing, a skin 
disorder, and residuals of a shrapnel wound of the spleen 
well grounded.  Unlike the situation in Robinette, he has not 
put VA on notice of the existence of any specific evidence 
that, if submitted, could make these claims well grounded.  

II.  A Sleep Disorder

The medical evidence of record shows that the appellant has 
continued to experience problems with sleeping.  At a July 
1997 VA psychiatric examination, he reported increased 
arousal with difficulty falling and staying asleep.  A July 
1999 VA psychiatric outpatient record noted that the 
appellant had chronic PTSD, chronic obstructive pulmonary 
disease, chronic back pain, and restless legs, all of which 
contributed significantly to his chronic insomnia, which, in 
turn, aggravated his chronic anxiety and depression.  A 
subsequently dated VA psychiatric outpatient record (October 
1999) diagnosed sleep disorder secondary to pain and PTSD.  

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  

While the evidence is unclear as to whether or not the 
appellant has a sleep disorder that is separate and distinct 
from his PTSD, the Board has determined that, given the 
medical findings that indicate he has chronic insomnia that 
is secondary to his back pain and PTSD, there is an 
approximate balance between the positive and negative 
evidence with regard to the claim for service connection for 
a sleep disorder.  Because a veteran is extended the benefit 
of the doubt when the evidence is in equipoise, under 
38 U.S.C.A. § 5107(b), the Board finds that service 
connection is warranted for insomnia under 38 C.F.R. 
§ 3.310(a).  

III.  Depression

In reviewing the evidence, the Board notes that the appellant 
was diagnosed with dysthymia on VA psychiatric examinations 
performed in August 1989 and October 1992.  VA psychiatric 
treatment records dated from September 1995 to June 1996 show 
diagnoses of PTSD with depression.  The July 1997 VA 
psychiatric examination reported diagnoses of PTSD and 
depressive disorder in partial remission.  The October 1999 
VA psychiatric outpatient record states that the appellant 
has chronic PTSD and chronic depression secondary to PTSD.  

Although the evidence is ambiguous as to whether the 
appellant's depression is a symptom of his PTSD or a separate 
and distinct disorder caused by the PTD, the Board finds that 
the clinical findings that show a diagnosis of a depressive 
disorder and chronic depression secondary to PTSD, serve to 
create an approximate balance between the positive and 
negative evidence with regard to the claim for service 
connection for a depressive disorder.  Because a veteran is 
extended the benefit of the doubt when the evidence is in 
equipoise, under 38 U.S.C.A. § 5107(b), the Board finds that 
service connection is warranted for a depressive disorder 
under 38 C.F.R. § 3.310(a).  

IV.  Degenerative Joint Disease of the Lumbosacral Spine

Although service medical records did not show complaints or 
findings of low back disability, service connection was 
granted for lumbosacral strain by a June 1969 rating 
decision, on the basis of clinical findings from the January 
1969 VA medical examination, and a 10 percent evaluation was 
assigned under Diagnostic Code 5295 from August 28, 1968.  
The report of that examination noted history provided by the 
appellant of shell fragment wounds to his back in August 1967 
and a low back sprain from carrying large telephone poles 
during service.  He indicated that he had experienced low 
back pain since service, especially with lifting heavy 
objects.  He was found to have normal flexion, extension, and 
lateral movements in his back, albeit with slight low back 
pain on extension, slight tenderness in the lumbosacral 
joint, and minimal spasticity in the lumbar paravertebral 
muscles.  The diagnosis was lumbosacral strain.  

An October 1996 VA CT scan of the lumbosacral spine revealed 
evidence of diffuse disk bulge at L5-S1, without evidence of 
nerve root impingement or spinal stenosis, and anterior 
osteophytes at L1-L2 and L2-L3.  

A VA neurological examination was performed in October 1999.  
The appellant stated that his back problems, which had 
progressively worsened over the years since service, 
consisted of pain primarily in the lower back, with 
radiation, occasional dysesthesias, and weakness in both 
legs.  He denied bowel or bladder dysfunction, but reported 
some urinary dribbling.  He indicated that his symptoms were 
exacerbated by prolonged standing, prolonged ambulation, or 
being in one position for a prolonged period of time, and 
that he received only mild relief with his medications 
(Indomethacin and Methocarbamol).  Physical evaluation 
revealed that he was in no acute distress.  Motor examination 
of the lower extremities revealed that tone was normal and 
that strength was 4/5 in the bilateral iliopsoas and 
quadriceps and 5/5 in the anterior tibialis bilaterally.  
Sensory examination revealed that reflexes were 2+ in both 
knees, absent at the right ankle, and 1+ at the left ankle, 
with sensation mildly diminished on the lateral aspect of the 
right leg.  Gait was independent, with a slight limp favoring 
the right.  It was noted that magnetic resonance imaging of 
the lumbosacral spine in February 1999 showed facet joint 
hypertrophy at L4-L5, without evidence of herniated disc 
material.  The diagnosis was chronic low back pain with 
evidence of a right L4-L5 radiculopathy.  

At an October 1999 VA spine examination, the appellant 
described pain, weakness, stiffness, fatigability, and lack 
of endurance associated with his lumbosacral spine disorder.  
He reported that he experienced tingling and a burning 
sensation in his right leg, that he could not bend over, that 
he took Indocin and Methocarbamol for the pain, that he 
experienced increased pain after prolonged sitting or changes 
in the weather, that he did not use crutches, a brace, or a 
cane for ambulation, and that his back interfered with his 
work as a trim carpenter to the extent that he could not get 
down on his knees.  On physician examination, there was 
objective evidence of painful motion (motion stopped when 
pain began), spasm, weakness, and tenderness, and he got in 
and out of a chair gingerly while walking cautiously.  There 
were no postural abnormalities.  Musculature of the back was 
not unusual, and there were almost undetectable and very 
small shrapnel scars noted between the shoulder blades.  
Range of motion testing for the lumbosacral spine revealed 
that forward flexion was to 44 degrees, backward extension 
was to 10 degrees, and lateral flexion was to 22 degrees on 
the right and to 26 degrees on the left.  The diagnosis was 
degenerative joint disease of the lumbosacral spine with loss 
of function due to pain.  

Service connection was granted for lumbosacral strain by a 
June 1969 rating decision, and a 10 percent rating was 
assigned under Diagnostic Code 5295 from August 28, 1968.  A 
December 1999 rating decision classified the appellant's 
lumbosacral spine disability as degenerative joint disease of 
the lumbosacral spine with evidence of a right L4-L5 
radiculopathy and assigned a 60 percent evaluation under 
Diagnostic Code 5293 from October 16, 1999.  

Traumatic arthritis is rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.  

When intervertebral disc syndrome is pronounced, as 
manifested by persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc for which there 
is little intermittent relief, a 60 percent rating is 
assigned.  If intervertebral disc syndrome is severe, with 
symptomatology indicating recurring attacks with intermittent 
relief, a 40 percent rating is assigned.  When intervertebral 
disc syndrome is shown to be moderate with recurring attacks, 
a 20 percent rating is assigned.  If intervertebral disc 
syndrome is mild , a 10 percent rating is assigned.  38 
C.F.R. § 4.71a, Diagnostic Code 5293.  

The appellant is currently in receipt of the highest 
schedular rating under Code 5293 for his degenerative joint 
disease of the lumbosacral spine with evidence of a right L4-
L5 radiculopathy.  Inasmuch as the findings from the October 
1999 VA neurological examination revealed that he was not in 
acute distress and walked without assistance, albeit with a 
slight limp favoring the right, and he is able to work in 
construction as a trim carpenter, the Board does not find 
that extraschedular evaluation is warranted.  

Consideration has also been given to the provisions of 
38 C.F.R. §§ 4.40, 4.45, and 4.59.  Disability of the 
musculoskeletal system is primarily the inability, due to 
damage or infection in the parts of the system, to perform 
the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  It 
is essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional 
loss may be due to absence of part, or all, of the necessary 
bones, joint and muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion.  Weakness is as important as 
limitation of motion, and a part, which becomes painful on 
use, must be regarded as seriously disabled.  38 C.F.R. 
§§ 4.10, 4.40, 4.45.  The Court has held that the RO must 
analyze the evidence of pain, weakened movement, excess 
fatigability, or incoordination and determine the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
which requires the VA to regard as "seriously disabled" any 
part of the musculoskeletal system that becomes painful on 
use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

While the appellant complains of pain in his lumbosacral 
spine and left leg, the Board does not find that such pain 
has resulted in functional disability in excess of that 
contemplated in the 60 percent rating already assigned.  The 
evidence indicates that he has an independent gait with a 
slight limp but does not use a brace, cane or crutches for 
ambulation, and that he is able to work as a trim carpenter, 
although he indicates that his back problems prevent him from 
getting down on his knees.  Because the 60 percent rating 
currently assigned for the appellant's lumbosacral spine 
disability includes consideration of the above noted physical 
limitations, the Board does not find that a higher rating is 
warranted for the disorder on the basis of functional 
impairment.  

V.  PTSD

Review of the claims file shows that the appellant began to 
receive VA treatment in 1981 for problems with anxiety and 
depression.  He initially underwent a VA psychiatric 
evaluation in August 1989, at which time he complained of bad 
nerves, depression, anger frustration at the least little 
things, disgust, and almost constant tension and nervousness 
that occasionally interfered with daily life.  There were no 
thoughts of suicide, or evidence of hallucinations.  It was 
reported that he appeared to have a realistic self-concept 
with no evidence of grandiosity.  He indicated that he abided 
with the laws and social customs, that he was able to 
socialize comfortably with people who were familiar, that he 
spent a great deal of time alone, that he had a history of 
mild confusion during periods of stress, and that he had 
problems with memory.  Speech was well organized and goal 
directed.  He was oriented to time, person, and place.  The 
overall severity of psychiatric illness was considered 
moderate, with social and industrial impairment being mild to 
moderate.  The diagnoses were dysthymia, generalized anxiety 
disorder, and adjustment disorder with mixed emotional 
features.  

The appellant was hospitalized at a VA medical facility in 
September and October 1992 for psychiatric treatment.  He was 
found to be depressed but not suicidal or dangerous to 
others.  There was no evidence of psychotic ideation, and he 
denied delusions.  He was suspicious, but not paranoid, and 
had no insight.  He reported that he liked people at a 
distance, that he could not sleep because of nightmares, that 
he experienced daily flashbacks, and that he angered easily.  
He had normal  perception, was oriented, and had good memory 
and fair judgment.  At discharge, his mood had stabilized, 
his affect was less angry, he was able to sleep better with 
only occasional nightmares, and he was slightly less anxious.  
He was considered employable in two weeks.  

The appellant underwent a VA psychiatric examination in late 
October 1992, three weeks after his hospitalization.  His 
affect was blunted and his mood was hostile, but he was well 
oriented and not psychotic.  He was able to interpret 
proverbs abstractly and to perform serial sevens correctly 
and quickly.  The diagnosis was dysthemia, anxiety disorder, 
personality disorder, and possible PTSD.  

VA outpatient records dated from September 1995 and June 1996 
showed several diagnoses of PTSD with depression.  A January 
1997 VA outpatient record noted symptoms of anxiety, 
depression, insomnia, and poor anger control.  

The appellant most recently underwent VA psychiatric 
examination in July 1997.  It was reported that he had been 
receiving treatment for PTSD, on and off, for six years, and 
has been closely followed during the past seven months, with 
therapy once a month.  He had been on Prozac up until two 
months before, and was not on any medications at the time of 
the examination.  He indicated that he had been divorced for 
14 years, that he had a 20 year old daughter that he had not 
seen since she was 5 years old, and that he was currently 
living with his mother.  He complained of being bothered by 
noises, not liking people, having a depressed mood, 
experiencing sleep difficulties, and having no friends, 
girlfriend, or money.  He stated that his interest had 
improved in the last few weeks, and that he played golf once 
a month and watched television occasionally.  He described 
guilty feelings about being a Vietnam survivor, decreased 
energy and concentration, and a slightly decreased appetite, 
although he ate two meals a day.  Mental status evaluation 
did not reveal any psychomotor retardation, suicidal or 
homicidal ideations, or signs/symptoms of mania, anxiety, or 
psychosis.  He was dressed neatly and was alert.  He was 
oriented times four.  Attention and calculations were good, 
as was eye contact.  There was no abnormal motor movements, 
and mood was okay with congruent affect.  Speech was regular 
in rate and rhythm.  Thought processes were logical and 
coherent, with no flight of ideas or looseness of association 
and no tangentially or circumstantiality.  He was able to 
focus, sustain, and shift attention.  There were no audio or 
visual hallucinations, no identified delusions, and no 
obsessions or compulsions voiced.  Short and remote memory 
were adequate.  Insight was intellectual, while judgment was 
decreased.  He did not report any dreams of Vietnam or 
dissociative flashback episodes.  He indicated that he was 
able to watch war moves on television without internal 
distress, but felt detached from others, thereby preventing 
him from either having friends or an ability to have loving 
feelings except towards his mother.  He reported increased 
arousal with difficulty falling and staying asleep, 
irritability or angry outbursts, difficulty concentrating, 
and hypervigilance with exaggerated startle response.  The 
diagnoses were PTSD and depressive disorder in partial 
remission.  

VA outpatient records, dated in June and November 1997, note 
that the appellant worked in construction as a carpenter, 
lived with his mother, avoided people, and abused alcohol.  

The appellant submitted statements from his mother, a friend, 
a niece, and his employer, all dated in October 1997.  His 
mother's statement referenced his moods that involved anger, 
depression, not taking, and wanting to be left alone.  His 
friend's statement described a five year relationship during 
which she had observed his anger, depression, paranoia, 
nightmares, sleep difficulties, desire to be alone, long 
spells of depression, and mood swings.  The niece's statement 
described the appellant's mood swings, and indicated that the 
only thing he enjoyed was drinking by himself.  The 
employer's statement described the appellant's somewhat 
sporadic work history, which was evidenced by spells where he 
would quit coming to work for two to three months and then 
would return as though nothing had happened.  

Service connection was granted for PTSD by a January 1993 
rating decision, with a 10 percent rating assigned under 
Diagnostic Code 9411 from September 3, 1992.  A January 1995 
Board decision granted a 30 percent rating for PTSD, and a 
March 1995 rating decision implemented the Board's January 
1995 decision, while establishing an effective date of 
November 1, 1992.  The December 1999 rating decision assigned 
a 70 percent evaluation for PTSD, effective January 15, 1999.  

Under the general rating formula for mental disorders that 
became effective November 7, 1996, a 100 rating is assigned 
when PTSD results in total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.  A 70 percent rating is assigned for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
and maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9411, effective November 7, 1996.  

While the evidence indicates that the appellant has mood 
swings that involve irritability, anger, and depression, that 
he avoids others in his desire to be left alone for the most 
part, and that he is hypervigilant with exaggerated startle 
response, the Board notes that he works in construction as a 
trim carpenter and does not experience the symptoms that meet 
the criteria for a 100 percent rating.  He does not 
demonstrate gross impairment in thought processes or 
communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, persistent danger of hurting 
self or others, intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene), disorientation to time or place, or memory loss 
concerning names of close relatives, his own occupation, or 
his own name.  Therefore, the Board is unable to identify a 
basis to grant a higher rating for the appellant's PTSD.  


ORDER

The claims for service connection for a prostate disorder, a 
disorder manifested by weakness in the lower extremities, a 
disorder manifested by numbness of the toes and fingers, an 
urinary tract disorder, defective vision, defective hearing, 
a skin disorder, and residuals of a shrapnel wound of the 
spleen are denied.  

Service connection is granted for insomnia and depressive 
disorder.  

Increased evaluations are denied for degenerative joint 
disease of the lumbosacral spine and PTSD.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 



